Citation Nr: 1330050	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  08-35 559	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from July 1972 to May 1974, from June 1975 to June 1979, and from May 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  This matter was previously before the Board in April 2010 at which time it was remanded for additional development.  

The Board notes that in its April 2010 Remand, the issue of reopening a previously denied claim of service connection for posttraumatic stress disorder (PTSD) was referred to the agency of original jurisdiction (AOJ).  A review of the Veteran's Virtual VA paperless claims file reveals that by rating action dated in August 2011, service connection for PTSD was granted and a 100 percent disability rating was assigned.  As the benefit sought has been awarded, further action on this issue is not required.


REMAND

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for sensorineural hearing loss may also be established based on a legal "presumption" by showing that the condition manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran had three periods of active duty, July 1972 to May 1974, June 1975 to June 1979, and May 1980 to May 1983.  He was a switchboard operator during his first period of service, an armor crewman during his second period, and a chemical operations specialist during his third.  He has claimed entitlement to service connection for hearing loss and tinnitus as related to noise exposure in service.

The Veteran's service treatment records are negative for evidence of a hearing loss disability.  They contain evidence of five audiograms administered during his several periods of service.

VA treatment records contain an entry where he was seen in May 1989 for several complaints, to include decreased hearing.  An audiogram was done in May 1989.  There were no decibel losses reported for the tested frequencies.  Rather, the letter "P" was written in and "passed screening" was written in a comment block for the audiogram.  The meaning of "passed screening" is not explained and was not addressed in later records.

The Veteran was seen on a VA audiology consultation in May 2007.  The Veteran reported having hearing loss and tinnitus at the time.  He reported periodic bilateral tinnitus of many years.  The audiogram results reflect that he was tested several times with varying results in the right ear.  He was tested once in the left ear.  The reliability of the tests was said to be fair.  The Veteran had speech recognition scores of 96 percent in the right ear and 100 percent in the left ear.  

The Veteran was afforded a VA audiology examination in October 2007 by the same audiologist who conducted the May 2007 consultation.  The examiner reviewed the results of the five audiograms noted in the service treatment records.  The examiner stated that the results of those audiograms suggested normal hearing throughout testing, with an exception at the 6000 Hertz level that showed a decibel loss of 45 in the right ear in 1979 but was normal in 1980.  The examiner also took into consideration the Veteran's several military specialties during his periods of service.

The Veteran's hearing was tested several times based on the results listed for the audiogram.  It appears that the decibel level of the testing was increased to obtain results over the several tests.  There were results that were indicative of a hearing loss for the purposes of 38 C.F.R. § 3.385, such as a decibel loss of 40 or greater reported.  However, the examiner stated that the results were not reliable, and that the thresholds could not be determined due to a nonorganic component.  The examiner provided speech recognition scores of 96 percent for the right ear and 88 percent (such a score would qualify as a hearing disability under 38 C.F.R. § 3.385) and then 96 percent for the left ear.  (It appears the 96 percent score for the left ear was attained after increasing the decibel level of the testing.)  

The examiner stated that the Veteran's responses were considered to be inconsistent and unreliable.  The examiner added that speech recognition scores were excellent,  bilaterally.  The examiner stated that there was no diagnosis due to functional overlay, and that due to functional overlay, it was not possible to state whether hearing loss or tinnitus was present.  Accordingly, an opinion regarding any relationship to service could not be provided.

In its April 2010 remand, the Board pointed out that the VA examiner did not explain what was meant by functional overlay, and that it could not be determined if this should be taken to mean that the Veteran willfully failed to cooperate in the testing or was not capable of cooperating due to other medical or mental problems.  The examiner also did not comment on the May 1989 audiogram and the significance of that audiogram or the results of the May 2007 VA audiology consultation.  As such, another VA examination was requested.

A VA audio examination report dated in June 2010 shows that the same VA examiner who had conducted the preceding two evaluations again examined the Veteran.  Audiometric findings were said to have demonstrated hearing loss in the right ear for VA purposes, but hearing loss that did not meet the criteria for a disability under 38 C.F.R. § 3.385 in the left ear.  The examiner noted, as before, that the results were inconsistent and unreliable, not considered accurate, and quite possibly elevated.  The examiner opined that it was not likely that any hearing loss was due to noise exposure in service.  The examiner also opined that the tinnitus was not due to service, as the Veteran had attributed the onset to a pre-service motor vehicle accident in July 1972.  In an addendum dated in July 2011, the same VA examiner explained that given that hearing loss was found to be within normal limits as recently as on the May 2007 VA examination (24 years after discharge from the service) it was not likely that hearing loss and tinnitus were due to active service.

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Such is the case here.  While the Veteran's history was noted in the introduction of the respective examination reports, when providing an opinion, the VA examiner did not address the Veteran's reported in-service acoustic trauma associated with his military occupational specialties as a switchboard operator, an armor crewman, and a chemical operations specialist in providing the negative opinion; rather, the examiner relied upon the absence of any corroborating evidence.  As such, the opinions are inadequate, and a remand is necessary prior to deciding these claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).

The Board notes that the VA examiner opined that the Veteran's tinnitus may have been the result of a pre-service motor vehicle accident in July 1972.  In this regard, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

As such, a medical opinion is necessary to address whether or not the Veteran clearly and unmistakably had tinnitus that existed prior to his entry into active service, and if so, whether the pre-existing tinnitus was clearly and unmistakably not aggravated by service.

Finally, as noted above, during the pendency of this appeal, the Veteran was granted service connection for PTSD.  His outpatient treatment record indicate that he is taking various medications for treatment of such disability.  On examination, an opinion should also be provided as to whether any hearing loss or tinnitus found on examination is related to treatment for a service-connected disability, to specifically include the PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA audio examination in order to determine the nature and likely etiology of the claimed hearing loss and tinnitus.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  Audiometric and speech recognition testing must be conducted.  (If the results are deemed unreliable, the reason for this should be set forth and any additional testing necessary to discern the reason(s) for the inaccuracies should be undertaken.)  Based on the examination and record review, the examiner shall provide an opinion as to the following: 

(a)  Upon completion of audiometric testing, the examiner is asked to provide an opinion whether it is at least as likely as not that hearing loss is related to the Veteran's active military service, to include as a result of his military occupational specialties as a switchboard operator, an armor crewman, and a chemical operations specialist.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's report of noise exposure and/or continuity of symptoms since service should be set forth in detail.

The absence of evidence of treatment for hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

(b)  Is it at least as likely as not that any current hearing loss was caused (in whole or in part) by a service-connected disability, to specifically include medication taken for PTSD?

(c)  Is it at least as likely as not that any current hearing loss has been aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include medication taken for PTSD?

(d)  For any diagnosed tinnitus, the examiner shall provide a medical opinion indicating whether the evidence of record clearly and unmistakably shows that the Veteran had tinnitus that existed prior to his entry into active service.

(e)  If preexistence is clearly shown, does the evidence of record clearly and unmistakably show that (i) the pre-existing tinnitus did not worsen during military service, or that (ii) any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

(f)  If the answer to either (d) or (e) is no, is it at least as likely as not that any currently diagnosed tinnitus had its onset during the Veteran's period of active service, to include as a result of his military occupational specialties as a switchboard operator, an armor crewman, and a chemical operations specialist?

(g)  Is it at least as likely as not that any diagnosed tinnitus was caused (in whole or in part) by a service-connected disability, to specifically include medication taken for PTSD?

(h)  Is it at least as likely as not that any diagnosed tinnitus is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include medication taken for PTSD?

If the examiner is unable to provide any of the requested opinions without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner must provide a rationale for each opinion given.

2.  The AOJ should thereafter review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

3.  The AOJ will then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

